Norton, J.
The defendant was prosecuted in the criminal court of Jackson county upon information charging him with selling lottery tickets, and upon being tried was convicted and adjudged to pay a fine of $25. Prom this he appeals to this court and insists that the conviction was wrongful — undertakes to justify his act in selling lottery tickets under an assignment of what is known in the judicial history of this State as the Gregory contract. This court, in the case of State ex rel. v. France, 72 Mo. 41, held that the right of the assignees of said Gregory contract to operate a lottery expired on the 1st day of January, 1878, after which time neither the assignees of Gregory nor the trustees of the town of New Eranklin could make any contract for running or conducting a lottery. Defendant having been convicted for selling lottery tickets on the 17th day of June, 1878, under the authority of that case his conviction was rightful, and the judgment, with the concurrence of all the judges, is affirmed.